Civil action tried upon the following issues:
"1. Did the plaintiff enter into a contract with the defendant Strickland to find a purchaser for the timberland, as alleged? Answer: `Yes.'
"2. If so, did the plaintiff find a purchaser for said timberlands who was able, ready and willing to purchase the same at the price and on the terms authorized by the said defendant? Answer: `Yes.'
"3. What amount, if anything, is the plaintiff entitled to recover of the defendant Strickland for his services in said matter? Answer: `$3,405.'"
Judgment on the verdict in favor of plaintiff. Defendant appeals, assigning errors. *Page 772 
Upon warmly contested issues of fact, the jury has accepted the plaintiff's version of the matters here in dispute, and we have discovered no valid reason for disturbing the result of the trial below. A careful examination of the record discloses no prejudicial or reversible error. The verdict and judgment will be upheld.
No error.